Case: 1:20-cv-00124-GHD-JMV Doc #: 15 Filed: 02/12/21 1 of 11 PagelD #: 154

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
DENNIS EVANS PETITIONER
ve No. 1:20CV124-GHD-JMV
STATE OF MISSISSIPPI RESPONDENT
MEMORANDUM OPINION

This matter comes before the court on the pro se petition of Dennis Evans for a writ of habeas
corpus under 28 U.S.C. § 2254. The State has moved to dismiss the petition; Mr. Evans has
responded, and the parties have submitted additional briefing. The matter is ripe for resolution. For
the reasons set forth below, the State’s motion to dismiss will be granted, and the instant petition for a
writ of habeas corpus will be dismissed.

Habeas Corpus Relief Under 28 U.S.C. § 2254

The writ of habeas corpus, a challenge to the legal authority under which a person may
be detained, is ancient. Duker, The English Origins of the Writ of Habeas Corpus: A Peculiar
Path to Fame, 53 N.Y.U.L.Rev. 983 (1978); Glass, Historical Aspects of Habeas Corpus, 9 St.
John's L.Rev. 55 (1934). It is “perhaps the most important writ known to the constitutional law
of England,” Secretary of State for Home Affairs v. O’Brien, A.C. 603, 609 (1923), and it is
equally significant in the United States. Article I, § 9, of the Constitution ensures that the right
of the writ of habeas corpus shall not be suspended, except when, in the case of rebellion or
invasion, public safety may require it. Habeas Corpus, 20 Fed. Prac. & Proc. Deskbook § 56.
Its use by the federal courts was authorized in Section14 of the Judiciary Act of 1789. Habeas
corpus principles developed over time in both English and American common law have since

been codified:
Case: 1:20-cv-00124-GHD-JMV Doc #: 15 Filed: 02/12/21 2 of 11 PagelD #: 155

The statutory provisions on habeas corpus appear as sections 2241 to 2255 of the
1948 Judicial Code. The recodification of that year set out important procedural
limitations and additional procedural changes were added in 1966. The scope of the
writ, insofar as the statutory language is concerned, remained essentially the same,
however, until 1996, when Congress enacted the Antiterrorism and Effective Death
Penalty Act, placing severe restrictions on the issuance of the writ for state prisoners
and setting out special, new habeas corpus procedures for capital cases. The changes
made by the 1996 legislation are the end product of decades of debate about habeas
corpus.

Id. Under 28 U.S.C. § 2254, a federal court may issue the writ when a person is held in violation of
the federal Constitution or laws, permitting a federal court to order the discharge of any person held
by a state in violation of the supreme law of the land. Frank v. Mangum, 237 U.S. 309, 311, 35 S. Ct.
582, 588, 59 L. Ed. 969 (1915).
Facts and Procedural Posture

Petitioner Dennis Evans is in the custody of the Mississippi Department of Corrections
(“MDOC’”) and is currently housed at the Winston Choctaw County Correctional Facility in
Louisville, Mississippi. In the instant federal petition for a writ of habeas corpus, Mr. Evans does not
challenge his underlying guilty plea for aggravated assault and resulting sentence. See Doc. 1. Rather,
he challenges the revocation of his suspended sentence on September 5, 2019, and the circuit court’s
denial of his “Motion for Sentence Reduction” on May 28, 2020. Jd.

On December 1, 2009, Dennis Evans pled guilty to charges of aggravated assault (Count I)
and possession of a weapon by a convicted felon (Count IT) in the Lowndes County Circuit Court.
Exhibit A! (Docket in Lowndes County Circuit Court Cause No. 2009-0501-CR1); Exhibit B

(“Petition to Enter a Guilty Plea”). On March 1, 2010, the Lowndes County Circuit Court sentenced

 

' The exhibits referenced in this memorandum opinion may be found attached to the State’s
motion to dismiss.

~2-
Case: 1:20-cv-00124-GHD-JMV Doc #: 15 Filed: 02/12/21 3 of 11 PagelD #: 156

Evans, under his plea, to serve a total term of twenty years in the custody of the MDOC on Count I,
with five years to serve and fifteen years suspended. Exhibit C. The circuit court also ordered that
“[t]he suspended portion of the above sentence [wa]s conditioned on [Evans’] good behavior and
completion of five [] years of Post Release Supervision [(““PRS”)].” Jd Regarding Count II, the
circuit court sentenced him to serve a term of five years in the custody of the MDOC, with the
sentence to run concurrently with the sentence imposed in Count I. /d.

On February 14, 2017, MDOC filed a “Notice of Imminent Release from MDOC,” which was
stamped as “filed” on February 22, 2017. Exhibit D. MDOC notified the named Lowndes County
officials of Evans’ scheduled release from custody on February 28, 2017, due to the fact that his
“parole [had been] continued.” Id?

On May 28, 2019, an Assistant District Attorney for Lowndes County filed a “Petition to
Revoke Suspension of Sentence,” asserting that Evans violated the terms of his suspended sentence

for aggravated assault in the following respects: (1) Evans failed to report after being sanctioned to

 

? On May 14, 2018, an Assistant District Attorney for Lowndes County filed a “Petition to
Revoke Suspension of Sentence,” asserting that Evans violated the terms of his suspended sentence
for aggravated assault in the following respects: (1) Evans committed an offense against the law when
he was arrested on May 1, 2018, in Monroe County, Mississippi, and was charged with malicious
mischief; and (2) Evans failed to remit payment of restitution, fines, costs, and fees to Lowndes
County Circuit Court since May 2015. Exhibit E. Accordingly, the Lowndes County Assistant
District Attorney requested that Evans’ suspended sentence be terminated and that he be required to
serve the fifteen-year sentence in the custody of the MDOC, as originally imposed by the circuit court.
Id. Evans signed a “Waiver of Right to Preliminary Probation Revocation Hearing,” which was filed
in the circuit court on May 14, 2018. Exhibit F. On the same date, the circuit court issued a bench
warrant for Evans, and a copy of the executed bench warrant was filed in the circuit court on May 21,
2018. Exhibit G. On May 31, 2018, upon motion of the Assistant District Attorney, the Lowndes
County Circuit Court entered an “Order to Dismiss Revocation Proceedings.” Exhibit H. The circuit
court dismissed the revocation proceedings without prejudice, finding that, if the State ultimately
indicted Evans on the malicious mischief charge, the State should then refile a petition to revoke
Evans’ suspended sentence. /d@. The circuit court further specifically ordered that “[a]ll other terms
and conditions of [Evans’] Supervision shall remain in full force and effect.” Id.

-3-
Case: 1:20-cv-00124-GHD-JMV Doc #: 15 Filed: 02/12/21 4 of 11 PagelD #: 157

report on a weekly basis; (2) Evans failed to pay supervision fees; (3) Evans failed to pay monies
owed to the Lowndes County Circuit Court; (4) Evans violated the law by being charged with
domestic violence-simple assault by the Aberdeen Police Department; and (5) Evans violated the law
by being arrested by the Tupelo Police Department for domestic violence and possession of marijuana
on April 14, 2019. Exhibit I. On the same date, the Lowndes County Circuit Court issued a bench
warrant for Evans, and a copy of the executed bench warrant was filed in the circuit court on July 1,
2019. Exhibit J. On August 19, 2019, the circuit court entered an “Order Setting Revocation
Hearing.” Exhibit K. On September 5, 2019, the Lowndes County Circuit Court held a hearing
regarding Evans’ revocation. Exhibit L. At the hearing, Evans responded that he wished to admit that
he did in fact violate the conditions of the suspended portion of his sentence, rather than have a formal
revocation hearing. See id at 4. On the same date, the Lowndes County Circuit Court entered an
Order revoking Evans’ suspended sentence, finding that Evans violated its terms and conditions, based
upon his own admission to the court. Exhibit M. Accordingly, the circuit court sentenced Evans “to
serve the balance of the term of FIFTEEN [] years in the [custody of the MDOC,]” and ordered that
he receive credit for his time in custody as a prehearing detainee. /d. (emphasis in original).

The records of the MDOC Administrative Remedy Program (“ARP”) reflect that Evans has
not filed any grievances with the MDOC ARP concerning his revocation or the calculation of his
sentence, as of the filing of the State’s Motion to Dismiss. Exhibit N. The records of the Lowndes
County Circuit Court reflect that Evans, proceeding pro se, filed a document entitled “Motion for
Sentence Reduction,” which was docketed as a “Petition for Post[-]Conviction Collateral Relief
Motion for Sentence Reduction” in the Lowndes County Circuit Court on May 6, 2020. Exhibit O

(Docket in Cause No. 2020-0043-CV 1); Exhibit P (“Motion for Sentence Reduction”). On May 28,

-4-
Case: 1:20-cv-00124-GHD-JMV Doc #: 15 Filed: 02/12/21 5 of 11 PagelD #: 158

2020, the Lowndes County Circuit Court denied Evans’ motion. Exhibit Q. The circuit court
construed Evans’ pleading as a “Motion for Sentence Reconsideration” and explained that the court
declined to amend any aspect of Evans’ sentence and found that a hearing was unnecessary. Jd. A
search of the Mississippi Supreme Court’s docket, as available on the court’s official website, reflects
that Evans has not filed any actions in that court, as of the filing of the State’s Motion to Dismiss.
Evans thus failed to appeal the Lowndes County Circuit Court’s denial of his “Motion for Sentence
Reduction.”

On June 10, 2020, Evans filed the instant federal petition for a writ of habeas corpus under 28
U.S.C. § 2254. Doc. 1. In his petition, he challenges his revocation and the imposition of his
suspended sentence for aggravated assault, raising the following three grounds for relief:

Ground One: Deprived of Amendment 5 [during revocation proceedings].

Ground Two: Unlawful imprisonment.

Ground Three: [The Lowndes County Circuit Court] [dJenied [Evans’ Motion
for Sentence Reduction] without sufficient cause.

Doc. 1.
Discussion
As set forth in detail below, Ground Three of the instant petition will be dismissed with
prejudice for failure to state a claim upon which relief can be granted. In the alternative, Ground
Three will be dismissed without prejudice for failure to exhaust state remedies. Grounds One and
Two of the instant petition will also be dismissed without prejudice for failure to exhaust state court

remedies.
Case: 1:20-cv-00124-GHD-JMV Doc #: 15 Filed: 02/12/21 6 of 11 PagelD #: 159

Ground Three: Failure to State a Valid Habeas Corpus Claim?
To the extent that Ground Three of the instant petition challenging the Lowndes County
Circuit Court’s denial of Evans’ “Motion for Sentence Reduction” is construed to raise the same
claims as raised before the circuit court, such arguments fail to state a claim upon which habeas
corpus relief may be granted. In support of Ground Three of the instant petition, Evans states:

I was refused on my Motion for Sentence Reconsideration. I meet all requirements to
be rereleased on probation. All the grounds used were substantial.

Doc. | at 8. Evans also attaches to his petition, a copy of his “Motion for Sentence Reduction” and
the circuit court’s Order denying it. Jd. at 15-17, 25. In his motion filed in the circuit court, Evans
asserted that, because “[he] ha[d] served over fifty percent (50%) of total sentence that is required[,]”
he was “eligible for reduction or suspension[]” of his sentence. Jd. at 15. Evans further argued that
he “ha[d] maintained good conductive time and excellent work history[,]” performing kitchen detail
work during his incarceration. /d. at 16. Accordingly, Evans requested that that “the remainder of the
sentence be suspended or ANY alternative sentencing.” Ja, (emphasis in original), Finally, Evans
alleges that “[he] had already received Golden Seal as a certificate that proves he has completed [his]
sentence[;] [t]herefore[,] meaning the only time that could be served would have been only the

remaining post-release supervision.” Jd.

 

3 As discussed below, it appears that Mr. Evans has not exhausted state remedies as to his
claims in Ground Three. However, although the AEDPA requires total exhaustion as a prerequisite for
this Court to grant relief, the court may deny relief on the petitioner’s unexhausted claims. Neville v,
Dretke, 423 F.3d 474, 480-482 (5" Cir. 2005) (Although the AEDPA requires total exhaustion as a
prerequisite for this Court to grant relief, this Court may deny relief on the petitioner’s unexhausted
claims).

4 To the extent that Mr. Evans asserts in his “Motion for Sentence Reduction” that he was
filing the motion “[pJursuant [to] Miss. Code § 47-3-2.2[,]” the Mississippi Code does not contain
such provision. See Doc. 1 at 15-17. It appears, however, based on Evans’ argument in his motion,
that he seeks an early conditional release, at least in part, based upon Miss. Code Ann. § 47-7-3.2.

-6-
Case: 1:20-cv-00124-GHD-JMV Doc #: 15 Filed: 02/12/21 7 of 11 PagelD #: 160

Federal habeas corpus relief for an inmate in custody pursuant to the judgment of a state court
is available “only on the ground that he is in custody in violation of the Constitution or laws or treaties
of the United States.” 28 U.S.C. § 2254(a). Therefore, a petitioner cannot maintain a federal habeas
corpus petition unless he alleges the deprivation of some right secured to him by federal law. Jd.; see
also Irving v. Thigpen, 732 F.2d 1215, 1216 (5" Cir. 1984); Trussell v. Estelle, 699 F.2d 256, 259 (5"
Cir. 1983); Baker v. McCollan, 443 U.S. 137 (1979). Ifa petitioner has not alleged the deprivation of
such a right, then he has failed to state a claim for habeas corpus relief, and the grounds must be
dismissed. Jrving, 732 F.2d at 1216. Further, a federal habeas corpus petition “based on any
argument that state courts are incorrectly applying their own law ... is not a basis for [federal habeas
corpus] relief.” Wansley v. Miss. Dept of Corr., 769 F.3d 309, 312 (5" Cir. 2014).

In Ground Three, Mr. Evans does not challenge the constitutionality of his revocation for
aggravated assault; instead, he asserts that he is entitled to early release under Mississippi law, and the
circuit court erred in denying his “Motion for Sentence Reduction.” Doc. 1 at 8. However, “[t]here is
no constitutional or inherent right of a convicted person to be conditionally released before the
expiration of a valid sentence.” Greenholtz v. Inmates of Nebraska Penal and Corr. Complex, 442
U.S. 1, 7 (1979). In addition, both the Mississippi Supreme Court and the Fifth Circuit hold that
Mississippi's parole statutes are permissive, rather than mandatory, and thus fail to create a liberty
interest that will support a habeas corpus claim for failure to release an inmate on parole. See Davis v.
State, 429 So. 2d 262, 263 (Miss. 1983) (holding that the Mississippi parole law provides only “a
mere hope that the benefit will be obtained”); Scales v. Mississippi State Parole Board, 831 F.2d 565,
566 (5 Cir. 1987) (citing Irving, 732 F.2d at 1217-18 (holding that “the Mississippi [parole] statute

does not create any constitutionally protected liberty interest in parole to which procedural due process

-7-
Case: 1:20-cv-00124-GHD-JMV Doc #: 15 Filed: 02/12/21 8 of 11 PagelD #: 161

considerations attach”)); see also Miss. Code Ann. § 47-7-1, et seg. Mississippi statutes thus provide
no “Jegitimate claim of entitlement” to parole or early release — only the hope of it. As such, Mr.
Evans cannot sustain a federal habeas corpus petition based on his allegations in Ground Three. See
Greenholtz, 442 US. at 7; see also Wansley, 769 F.3d 309 at 312-13 (holding that “when a prisoner
has no liberty interest in obtaining parole ... he cannot complain of the constitutionality of procedural
devices attendant to parole decisions”) (alteration in original). Hence, Mr. Evans does not have a
constitutionally recognized liberty interest in parole or early release due to the discretionary nature of
Mississippi’s parole system.

Put succinctly, Mr. Evans’ claim in Ground Three regarding a right to release before the
expiration of his sentence under Miss. Code Ann. § 47-7-3.2 does not rise to the level of a
constitutional violation because he cannot show that he has a protected liberty interest in early release.
Section 47-7-3.2, prescribing certain parole eligibility requirements for offenders convicted after July
1, 2014, provides, in relevant part:

(1) Notwithstanding Sections 47-5-138, 47-5-139, 47-5-138.1 or 47-5-142, no person
convicted of a criminal offense on or after July 1, 2014, shall be released by the
department until he or she has served no less than fifty percent (50%) of a sentence
for a crime of violence pursuant to Section 97-3-2 or twenty-five percent (25%) of
any other sentence imposed by the court.

This statute regarding an inmate’s early release is wholly an issue of Mississippi law, which permits
early release as an act of grace by the state, but does not create a right to it. As such, Mr. Evans has
not alleged the deprivation of any interest protected by federal law. Thus, to the extent that Ground
Three of the instant petition asserts that, under state law, Mr. Evans should be eligible for release after

serving fifty percent of his sentence, this argument fails to state a claim upon which federal habeas

corpus relief could be granted. This claim for relief will thus be dismissed with prejudice.

-8-
Case: 1:20-cv-00124-GHD-JMV Doc #: 15 Filed: 02/12/21 9 of 11 PagelD #: 162

Grounds One, Two, and Three: Failure to Exhaust State Remedies
Mr. Evans has not exhausted his state remedies as to his claims in Grounds One, Two, and
Three of the instant petition for a writ of habeas corpus, as required by the Antiterrorism and Effective
Death Penalty Act (““AEDPA”). “A fundamental prerequisite to federal habeas relief under 28 U.S.C.
§ 2254 is the exhaustion of all claims in state court under § 2254(b)(1) prior to requesting federal
collateral relief.” Sterling v. Scott, 57 F.3d 451, 453 (5" Cir. 1995) (citing Rose v. Lundy, 455 U.S. 509
(1982)). A finding of exhaustion requires the petitioner to have “fairly presented the substance of his
claims to the state courts.” Sones v. Hargett, 61 F.3d 410, 414-15 (5" Cir. 1995) (citing Vela v. Estelle,
708 F.2d 954, 958 (5" Cir. 1983)). Further. exhaustion “requires that normally a state prisoner’s entire
federal petition for a writ of habeas corpus must be dismissed unless the prisoner’s state remedies
have been exhausted as to all claims raised in the federal petition.” Graham v. Johnson, 94 F.3d 958,
968 (5" Cir. 1996) (citing Rose, 455 U.S. at 518-19). The exhaustion doctrine gives “the state courts
the first opportunity to review the federal constitutional issues and to correct any errors made by the
trial courts, [and thus] ‘serves to minimize friction between our federal and state systems of justice.’””
Satterwhite v. Lynaugh, 886 F.2d 90, 92 (5" Cir. 1989) (quoting Rose, at 518) (citations omitted).
Evans filed the instant petition for a writ of habeas corpus under 28 U.S.C. § 2254, as
amended, which provides in pertinent part:
(b)(1) An application for a writ of habeas corpus on behalf of a person in custody
pursuant to the judgment of a State court shall not be granted unless it appears

(A) _ the applicant has exhausted the remedies available in the
courts of the State; or

(B)(i)_ there is an absence of available State corrective process; or

(ii) circumstances exist that render such process ineffective to protect the

-9-
Case: 1:20-cv-00124-GHD-JMV Doc #: 15 Filed: 02/12/21 10 of 11 PagelD #: 163

rights of the applicant.

Additionally, § 2254(c) provides as follows:

(c) An applicant shall not be deemed to have exhausted the remedies available in
the courts of the State, within the meaning of this section, if he has the right
under the law of the State to raise, by any available procedure, the question
presented.
The exhaustion doctrine requires Mr. Evans to present his claims in Grounds One, Two, and Three to
the Mississippi Supreme Court in a procedurally proper manner to provide the state court with a fair
opportunity to consider and rule upon the claims. See O'Sullivan, 526 U.S. at 842-45. The records of
the Lowndes County Circuit Court reflect that Mr. Evans has failed to utilize the Mississippi Uniform
Post-Conviction Collateral Relief Act to seek relief challenging his revocation proceeding.’ In
addition, the Mississippi Supreme Court’s docket, as available on the court’s official website, reflects
Mr. Evans has filed no actions in that court. Mr. Evans may satisfy the AEDPA’s exhaustion
requirement as to Grounds One and Two by completing the state appellate process once he receives a
ruling on any properly filed motion for post-conviction relief in the Lowndes County Circuit Court, if
necessary.
Finally, as to Ground Three, Miss. Code Ann. § 99-39-27(9) provides an exception to the
successive writ bar applicable to state post-conviction actions when a petitioner “claims that his

sentence has expired or his probation, parole or conditional release has been unlawfully

revoked.” Thus, as Mr. Evans challenges the validity of his revocation, it appears that he has an

 

> A deputy clerk with the Lowndes County Circuit Court Clerk’s Office confirmed to counsel
for the State that the only post-conviction action filed by Evans in the circuit court related to his
revocation is the “Motion for Sentence Reduction” discussed in detail in this Motion to Dismiss. See
Exhibits O, P, Q.

-10-
Case: 1:20-cv-00124-GHD-JMV Doc #: 15 Filed: 02/12/21 11 of 11 PagelD #: 164

available state court remedy through which to pursue his claims in Ground Three to the state’s highest
court. Hence, this ground for relief will also be dismissed without prejudice for failure to exhaust state
remedies. As Mr. Evans has not provided the Mississippi Supreme Court with a fair opportunity to
consider his claims in Grounds One, Two, and Three in a procedurally proper manner, he has not
satisfied the exhaustion requirement of 28 U.S.C. § 2254(b)(1)(A).
Conclusion

For the reasons set forth above, the State’s motion to dismiss will be granted, and the instant
petition for a writ of habeas corpus will be dismissed. The petitioner’s claims in Ground Three of the
instant petition will be dismissed with prejudice for failure to state a claim upon which relief could be
granted. In the alternative, the petitioner’s claims in Ground Three will be dismissed without
prejudice for failure to exhaust state remedies. In addition, the petitioner’s clairns in Grounds One and
Two of the instant petition will be dismissed without prejudice for failure to exhaust state remedies. A

final judgment consistent with this memorandum opinion will issue today.

SO ORDERED, this, the Piey of February, 2021.

de. He Yarden.

SENIOR UNITED STATES DISTRICT JUDGE

 

-ll-
